                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                  CASE NO. 3:18cr75-MCR

JOSE FRANCISCO SANTIZO-PEREZ
a/k/a “Jose Perez”
__________________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, JOSE FRANCISCO SANTIZO-PEREZ a/k/a “Jose Perez,” to Count

One of the indictment is hereby ACCEPTED. All parties shall appear before this

Court for sentencing as directed.

      DONE and ORDERED this 3rd day of October 2018.



                                     s/   M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
